Title: To Thomas Jefferson from Thomas Lehré, 1 November 1808
From: Lehré, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Charleston Novr: 1st: 1808—
                  
                  Since my last to you, I have Received Complete Returns from All the Election Districts in this State— Our Senate consists of 37 and our House of Representatives of 124, makeing in all 161 Members, who Vote by a Joint Ballot for President & Vice President of the United States.— From my Personal Knowledge and acquaintance with nearly the Whole of our Members Elected, I do not on my conscience believe, that there are more than about 8 Federalists in the Senate, and about 16 in the House of Representatives, the remaining 131 Members, are decided Republicans, therefore I am certain Mr: Maddison will have every Vote of this State, by a considerable Majority of both Branches of our Legislature.— While I condole my Country on one hand, on account of your retiring from the helm of our affairs, which you have conducted in such a manner, as will hand down your name to posterity with admiration, Permit me on the other, to congratulate you & our beloved Country on the fair prospects of a Successor, I hast, who like you, will convince the World, that the true Way to Govern a Nation, is not Drove them like a Tyrant, by the point of the Bayonet, but in Order to convince them what measures will tend best to promote their happiness, is by appealing and directing the measures of Government, like a Father, as you have done, to their own reason.—
                  Notwithstanding all the happiness we have enjoyed under your mild and benevolent Administration, Yet there are still some among us, who are not thankful for the benefits they have received, but have used the basest Means to lead our fellow Citizens astray, and destroy their affections to your Government, and to get their favorites placed at the head of our affairs, But thanks be to God, the good sense of my Country men in this State, have seen through the veil their pretended friends have thrown over their Vile Schemes, and treated them in the manner they so justly deserved.
                  Our Legislature are to meet on the 28h: Inst. at Columbia, I hast before we break up, we shall convince our internal, and external enemies, that we are determined to support our Government, in any measures which it has, or may hereafter think Proper to adopt for the Welfare of the American People.—
                  With every Sentiment of esteem I remain your Obedt: Humble Servt:
                  
                     Tho: Lehré 
                     
                  
               